Case 1:17-cv-00374-LPS Document 612 Filed 08/26/19 Page 1 of 2 PageID #: 12670



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BRISTOL-MYERS SQUIBB COMPANY and                 )
PFIZER INC.,                                     )
                                                 )
                                                 ) C.A. 17-cv-374-LPS
              Plaintiffs,                        )
                                                 ) (Consolidated)
                    v.                           )
                                                 )
                                                 )
AUROBINDO PHARMA USA INC., et al.,               )
                                                 )
           Defendants.                           )
BRISTOL-MYERS SQUIBB COMPANY                     )
AND PFIZER INC.,                                 )
                                                 )
                                                 ) C.A. 17-cv-374-LPS
                         Plaintiffs,             )
                                                 )
v.                                               )
                                                 )
AUROBINDO PHARMA USA INC. AND                    )
AUROBINDO PHARMA LTD.,                           )
                                                 )
                                                 )
                         Defendants.             )


                         STIPULATION AND ORDER OF DISMISSAL

       Plaintiffs Bristol-Myers Squibb Company and Pfizer Inc., and Defendants Aurobindo

Pharma USA Inc. and Aurobindo Pharma Ltd., by their respective undersigned counsel, hereby

STIPULATE and AGREE as follows:

       1.     All claims and counterclaims, defenses, motions and petitions asserted in this

Action are dismissed without prejudice;

       2.     Each party shall bear its own costs and attorneys’ fees with respect to the matters

dismissed hereby;

       3.     The parties each expressly waive any right to appeal or otherwise move for relief

from this Stipulation and Order;
Case 1:17-cv-00374-LPS Document 612 Filed 08/26/19 Page 2 of 2 PageID #: 12671



       4.      This Court retains jurisdiction over the parties for purposes of enforcing this

Stipulation and Order; and

       5.      This Stipulation and Order shall finally resolve the Action between the parties.



 Dated: August 26, 2019                          Respectfully submitted,

 FARNAN LLP                                      CONNOLLY GALLAGHER LLP

 /s/ Michael J. Farnan                           /s/ Arthur G. Connolly
 Joseph J. Farnan, Jr. (Bar No. 100245)          Arthur G. Connolly (Bar No. 2667)
 Brian E. Farnan (Bar No. 4089)                  1201 Market Street
 Michael J. Farnan (Bar No. 5165)                20th Floor
 919 N. Market Str., 12th Floor                  Wilmington, DE 19801
 Wilmington, DE 19801                            Tel: (302) 888-6318
 Tel: (302) 777-0300                             aconnolly@connollygallagher.com
 Fax: (302) 777-0301
 farnan@farnanlaw.com                            Attorney for Defendants
 bfarnan@farnanlaw.com
 mfarnan@farnanlaw.com

 Attorneys for Plaintiffs




IT IS SO ORDERED this ______ day of __________, 2019.



                                               ______________________________________
                                                    The Honorable Leonard P. Stark




                                                 2
